DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed 07/28/2022.
Claims 1-16 are pending in this action.
This action is final.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 9 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In this case, it is not clear whether the SCPs recited in each of the above claims are same or different. Clarification is requested hereby.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-7, 9-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Landais et al. (IN 202041004918 A) in view of Lu et al. (Lu) (US 2022/0295386 A1).  
As per claim 1: As per claim 1: Landais discloses a method performed by a service communication proxy (SCP) entity in a wireless communication system, the method comprising:
transmitting, to a network repository function (NRF) entity, a network function (NF) discovery request message including a parameter indicating a type of a
target NF (see detail description, under Fig. 1 , message 3) (see also the phrase, ---  the SCP sends a NF Discovery request to the NRF to retrieve candidate NF service producer with the NF service type as indicated in the request URI);  and 
receiving, from the NRF entity, an NF discovery response message including information associated with the target NF based on the parameter indicating the type of the target NF (see detail description, under Fig. 1 , message 3-6)(see also the phrase, ----  the SCP sends a NF Discovery request to the NRF to retrieve candidate NF service producer with the NF service type as indicated in the request URI).  But, Landais does not explicitly teach about a method/function wherein, the target NF is an SCP. However, in the same field of endeavor, Lu teaches about a method/system wherein --- said another NF service consumer may be a service communication proxy (SCP) (see par. 0018, 0103; claim 7). Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Landais with that of Lu so that ---- the SCP may receive the Nnrf_NFDiscovery_Request from other NF service consumer in the second PLMN and send the Nnrf_NFDiscovery_Request Response to said other NF service consumer in the second PLMN (see par. 9193).
As per claim 5: the features of claim 5 are similar to the features of claim 1. This is confirmed by applicant’s statement that states --- Claims 5, 9 and 13 recite features similar to those of claim 1 (see applicant’s Remarks). Thus, claim 5 has been rejected on the same ground as claim 1.
As per claim 9: the features of claim 9 are similar to the features of claim 1. This is confirmed by applicant’s statement that states --- Claims 5, 9 and 13 recite features similar to those of claim 1 (see applicant’s Remarks). Thus, claim 9 has been rejected on the same ground as claim 1.
As per claim 13: the features of claim 13 are similar to the features of claim 1. This is confirmed by applicant’s statement that states --- Claims 5, 9 and 13 recite features similar to those of claim 1 (see applicant’s Remarks). Thus, claim 13 has been rejected on the same ground as claim 1.
As per claim 2: Lu teaches about a method of claim 1, wherein the first information includes at least one of NF set information associated with an NF entity served by the target SCP entity or a network slice related identifier associated with the target SCP entity (see par. 0085, 0100, 0103). Motivation is same as provided in the rejection of claim 1.
As per claim 6: the feature of claim 6 is similar to the feature of claim 2. Hence, claim 6 has been rejected on the same ground and motivation as claim 2.
As per claim 10: the feature of claim 10 is similar to the feature of claim 2. Hence, claim 10 has been rejected on the same ground and motivation as claim 2.
As per claim 14: the feature of claim 14 is similar to the feature of claim 2. Hence, claim 14 has been rejected on the same ground and motivation as claim 2.
As per claim 3: Lu teaches about a method of claim 1, wherein the second information includes the type of NF for the target SCP entity, an NF identifier of the target SCP entity, and an address of the target SCP entity (see par. 0084, 0097).
As per claim 7: the feature of claim 7 is similar to the feature of claim 3. Hence, claim 7 has been rejected on the same ground and motivation as claim 3.
As per claim 11: the feature of claim 11 is similar to the feature of claim 3. Hence, claim 11 has been rejected on the same ground and motivation as claim 3.
As per claim 15: the feature of claim 15 is similar to the feature of claim 3. Hence, claim 15 has been rejected on the same ground and motivation as claim 3.

Response to Arguments

Applicant’s arguments with respect to claim(s) 1-3, 5-7, 9-11 and 13-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter

Claims 4, 8, 12 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELESS NMN ZEWDU whose telephone number is (571)272-7873. The examiner can normally be reached M-F 8:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571) 272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELESS N ZEWDU/Primary Examiner, Art Unit 2643                                                                                                                                                                                                        12/14/2022